      Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 1 of 27




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

 AMANDA MASON,                              )
                                            )
        Plaintiff,                          )
                                            ) CIVIL ACT. NO. 1:19-cv-00703-ECM
 v.                                         )                (WO)
                                            )
 RUSKIN COMPANY,                            )
                                            )
        Defendant.                          )

                          MEMORANDUM OPINION AND ORDER

                                  I.     INTRODUCTION

       Amanda Mason (“Mason” or “Plaintiff”) seeks compensatory and punitive damages

and injunctive relief pursuant to Title VII of the Civil Rights Act of 1964 (“Title VII”), and

42 U.S.C. § 1981 against Ruskin Company (“Ruskin” or “Defendant”). The Plaintiff

alleges the Defendant treated her less favorably based on her race in regard to promotions

and informal training opportunities. Currently pending before the Court is the Defendant’s

motion for summary. (Doc. 19). After carefully reviewing the Defendant’s motion for

summary judgment, the Plaintiff’s response thereto, and the evidentiary materials, the

Court concludes that the motion is due to be GRANTED.

                                   II.    JURISDICTION

       The Court exercises subject matter jurisdiction over this dispute pursuant to 28

U.S.C. §§ 1331. Personal jurisdiction and venue are uncontested.




                                              1
     Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 2 of 27




                                   III. LEGAL STANDARD

       “Summary judgment is proper if the evidence shows ‘that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.’”

Hornsby-Culpepper v. Ware, 906 F.3d 1302, 1311 (11th Cir. 2018) (quoting FED. R. CIV.

P. 56(a)). “[A] court generally must view all evidence and make all reasonable inferences

in favor of the party opposing summary judgment.” Fla. Int’l Univ. Bd. of Trs. v. Fla. Nat’l

Univ., Inc., 830 F.3d 1242, 1252 (11th Cir. 2016). However, “conclusory allegations

without specific supporting facts have no probative value.” Jefferson v. Sewon Am., Inc.,

891 F.3d 911, 924–25 (11th Cir. 2018). If the record, taken as a whole, “could not lead a

rational trier of fact to find for the non-moving party,” then there is no genuine dispute as

to any material fact. Hornsby-Culpepper, 906 F.3d at 1311 (citing Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

       The movant bears the initial burden of demonstrating that there is no genuine dispute

as to any material fact, and the movant must identify the portions of the record which

support this proposition. Id. (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)).

The movant may carry this burden “by demonstrating that the nonmoving party has failed

to present sufficient evidence to support an essential element of the case.” Id. The burden

then shifts to the non-moving party to establish, by going beyond the pleadings, that a

genuine issue of material fact exists. Id. at 1311–12.

                                        IV.       FACTS

       Amanda Mason is an African American woman who has worked at Ruskin’s or its

successors’ Geneva Alabama facility since 1993. The facility assembles components used

                                              2
       Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 3 of 27




in HVAC systems. Mason worked in several departments as an assembler before she was

transferred to Department 6 in approximately 2013. (Doc. 20 at 6).

        In August 2018, a Department 6 lead person position became available. (Id. at 7).

A lead person is responsible for “assign[ing] resources in departments in order to meet

daily production needs.” (Doc. 21-8 at 23). The opening was posted on internal company

bulletin boards so interested employees could apply.            Following the process for

consideration for internal job postings, Mason called Human Resources and expressed

interest in the job. (Doc. 20 at 7). This was the first promotion for which Mason applied.

(Id. at 8).

        Once an applicant expresses interest in a position, Human Resources Business

Partner Crystal Sizemore would review the candidate’s attendance and discipline history

before adding the applicant to a list of candidates. (Id. at 8). Sizemore would then work

with department supervisors to create a list of questions about the job and the skills needed.

(Id. at 9). For the 2018 lead person job, Sizemore worked with the departing Department

6 supervisor, Terry Harrison (“Harrison”), to develop a questionnaire. The questionnaire

was distributed to thirteen candidates who had applied for the lead person job. (Doc. 23 at

10).

        Mason completed the questionnaire. In response to the directive to “[l]ist any

applicable classes or training that you have received that you believe has prepared you for

the position,” Mason answered,

              [w]hile working, I have grown and matured. While working
              here for 25 years, I have received training and experience in
              several departments. I have received ISO certification (lean

                                              3
     Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 4 of 27




              manufacturing) while being employed here, complete daily
              reports, and filed (sic) out absentee slips in the previous (sic) I
              worked in. Also, each year in February at Troy University I
              attend the leadership conference; this conference is very
              diverse and intellectual.
(Doc. 20 at 9).

       Kimberly Campbell, a white woman, saw the lead person job posting and also

applied. Campbell had worked for Ruskin since 1999 and had worked as lead person in

two other departments for several years before applying for the Department 6 job. (Id. at

10). In her response to the question about “training that you have received that you believe

has prepared you for the position,” Campbell answered, “I have had many years of on the

job training, working as a lead person in multiple departments. I have inventory, MacPac,

and shipping on the Job training. I have HPT, and ISO training.” (Id. at 11).

       Harrison and Department 6 Assistant Supervisor Hannah McKee (“McKee”)

conducted interviews in October 2018. (Id. at 13). Mason’s interview was informal, and

Harrison and McKee “laugh[ed] a lot and ma[de] jokes.” (Docs. 20 at 13; 23 at 12).

       After all the interviews were conducted, Harrison and McKee narrowed the pool of

candidates to three employees: Kimberly Campbell, Natalie Gilbert, and Amanda Mason.

(Docs. 20 at 14; 23 at 14). Gilbert was removed from consideration because of her

attendance record, so the final decision came down to Campbell and Mason. (Doc. 23 at

14). Because Harrison would be moving permanently to another department, McKee

explained, “I would be left by myself and [ ] need to have somebody with lead experience.”

(Doc. 21-8 at 11). Harrison similarly noted that he and McKee discussed Campbell’s

previous experience as a lead person and the similarities in responsibilities of Department


                                               4
     Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 5 of 27




21 and Department 6 which Harrison “thought was a pretty big issue.” (Doc. 21-5 at 17).

He further noted, “we needed someone that if she [McKee] was out, that had experience,

if they had any in MacPac, which . . . controls everything.” (Id. at 12).

       On November 5, 2018, McKee notified Crystal Sizemore of the decision to choose

Kimberly Campbell. (Doc. 21-8 at 32). Alex Dowling, the plant manager and ultimate

decision maker, approved the promotion. (Doc. 23 at 15, 17).                Before Dowling

communicated his approval, McKee heard that Campbell’s supervisor, Kenneth Taylor,

told her that she had been selected for the promotion. (Id. at 15–16). The same day, McKee

sent an instant message to Dowling saying, “I am guessing that my choice for lead person

got approved since Kenneth already told her???” (Doc. 21-8 at 32). On November 6, 2018,

McKee told Mason that she had not been chosen for the lead person position and that

Campbell had been chosen instead. (Doc. 23 at 17).

       On December 3, 2018, Mason filed her charge with the Equal Employment

Opportunity Commission (“EEOC”), and she received a right to sue letter on June 25, 2019.

(Doc 21-1 at 93).

       In June of 2019, Campbell resigned from the Department 6 lead person position.

(Docs. 20 at 15; 23 at 19). The lead person role was posted, and Mason again applied for

the job. (Id.). Four employees, including Harrison, interviewed Mason. (Doc. 20 at 15).

Mason was selected for the position and continues to work as the lead person today. (Id.).

       On September 23, 2019, Mason sued Ruskin Company for race discrimination under

Title VII and § 1981. (Doc. 1).



                                             5
     Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 6 of 27




                                     V.     DISCUSSION

       The Defendant argues that summary judgement should be granted because the

Plaintiff cannot provide evidentiary support for either her failure to promote or her failure

to train claims. First, the Defendant argues that the Plaintiff cannot prevail on her failure

to promote claim because the candidate who was promoted was better qualified than the

Plaintiff. And the Defendant argues that the Plaintiff cannot prevail on her failure to train

claim because she fails to identify an adverse employment action. The Defendant further

asserts that both claims fail because the Plaintiff does not present a triable claim for race

discrimination. The Plaintiff responds that there are issues of material fact for both claims,

so the motion for summary judgement should be denied in its entirety.

       Title VII and § 1981 race discrimination claims are analyzed under the same

standard so the Court considers the claims together. See Lewis v. City of Union City,

Georgia, 918 F.3d 1213, 1217 (11th Cir. 2019). Because the Plaintiff relies on

circumstantial evidence, the Title VII and § 1981 failure to promote and failure to train

claims will be evaluated under the McDonnell Douglas burden shifting framework.

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). To satisfy the initial burden

under this framework, the plaintiff must demonstrate a prima facie case of discrimination.

(Id.). Establishing the prima facie case creates a presumption that the employer unlawfully

discriminated against the employee and “a required conclusion [of discrimination] in the

absence of [an] explanation.” St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 506 (1993);

see also Texas Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 254 (1981). Once the

plaintiff has established a prima facie case, the burden then shifts to the defendant to

                                              6
     Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 7 of 27




produce a legitimate non-discriminatory reason for the employment action. St. Mary's

Honor Ctr., 509 U.S. at 507. This is a burden of production, not persuasion. So upon

producing evidence of a legitimate non-discriminatory reason, the presumption in favor of

the plaintiff is rebutted and falls away. Burdine, 450 U.S. at 255. After the defendant

provides a legitimate non-discriminatory reason, the burden then shifts back to the Plaintiff

to show that the defendant’s explanation is pretextual. Reeves v. Sanderson Plumbing

Prod., Inc., 530 U.S. 133, 143 (2000). A plaintiff can show pretext by “directly persuading

the court that a discriminatory reason more likely motivated the employer” or indirectly

that the employer’s explanation is not believable. Burdine, 450 U.S. at 256 (1981). At all

times, the ultimate burden of persuasion remains with the plaintiff to show that the

defendant intentionally discriminated against the plaintiff. St. Mary's Honor Ctr., 509 U.S.

at 507.

          Nevertheless, the Eleventh Circuit has recognized, “establishing the elements of the

McDonald Douglas framework is not, and never was intended to be, the sine qua non for

a plaintiff to survive a summary judgment motion in an employment discrimination case.”

Smith v. Lockheed-Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2011). Instead, a plaintiff

will survive summary judgment by presenting “circumstantial evidence that creates a

triable issue concerning the employer’s discriminatory intent.” Id.

          To determine whether the motion for summary judgment should be granted, the

Court begins with the Plaintiff’s failure to promote claim followed by a consideration of

her failure to train claim.



                                               7
      Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 8 of 27




A. Failure to Promote Claim

        The Defendant argues that the Plaintiff’s failure to promote claim fails because she

cannot make out a prima facie case for racial discrimination, and alternatively, the

Defendant had a legitimate non-discriminatory reason for not promoting her in 2018. In

response, the Plaintiff argues that she can make out a prima facie case for discrimination

and also show that the Defendant’s legitimate non-discriminatory reason is pretext for race

discrimination. The Plaintiff argues in the alternative that if she cannot make out a prima

facie case, she presents a convincing mosaic of circumstantial evidence to show racial bias.

        1. McDonald Douglas burden shifting framework

                a. Prima facie Stage

        To establish a prima facie case for her failure to promote claim, Mason must show:

(1) she belongs to a protected class; (2) she was qualified for and applied for a promotion;

(3) despite her qualifications, she was rejected; and (4) the position was filled with an

individual outside of the protected class. Walker v. Mortham, 158 F.3d 1177, 1186–87

(11th Cir. 1998).1 The Parties do not dispute that the Plaintiff is able to satisfy the first

three prongs of the prima facie stage. And because the position was filled by Campbell—

a white person—the Plaintiff fulfills the fourth prong as well. Therefore, the Plaintiff has

satisfied the prima facie case.




1
  In Walker v. Mortham, 158 F.3d 1177, 1186–87 (11th Cir. 1998), the Eleventh Circuit panel
comprehensively discussed the circuit split regarding what is required at the prima facie stage for a failure
to promote claim. There, the Court concluded based on “the earliest case principal” that the Court should
follow Crawford v. Western Electric Co. Inc., 614 F.2d 1300, 1315 (5th Cir. 1980), which required plaintiffs
only to show that the position was filled by someone outside of their protective class.

                                                     8
     Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 9 of 27




              b. Defendant’s Legitimate Non-discriminatory Reason

       To satisfy its burden of production, the Defendant must produce a legitimate non-

discriminatory reason for the employment action. St. Mary's Honor Ctr., 509 U.S. at 507.

The Defendant’s legitimate non-discriminatory reason for not promoting the Plaintiff is

that Campbell was better qualified. (Doc. 20 at 20–21). The Defendant explains that it

chose Campbell over the Plaintiff for the position because of her previous experience as a

lead person. This was particularly important in Department 6 because McKee would need

help running the department. (Id. at 22). The Defendant further asserts that Campbell’s

experience with the MacPac computer system was noteworthy as it could be helpful. The

Plaintiff concedes that the “Defendant has met its burden at this stage.” (Doc. 23 at 28).

Therefore, the Defendant has provided evidence of a legitimate non-discriminatory reason

for not promoting the Plaintiff. Because of this, the Defendant has satisfied its burden of

production, and the burden shifts to the Plaintiff.

              c. The Plaintiff’s burden to show pretext

       The Plaintiff argues that the Defendant’s reasons for not promoting her are not

worthy of credence for several reasons. First, the Plaintiff argues that the Defendant’s

pointing to Campbell’s MacPac experience as a reason she was promoted instead of Mason

is pretextual because MacPac is not required or used by a lead person. (Doc. 23 at 29). The

Plaintiff also argues that there were several irregularities with the promotion process which

calls into question the legitimacy of the decision itself. And finally, the Plaintiff argues

that she was more qualified than Campbell for the lead person position.



                                              9
    Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 10 of 27




       To survive summary judgment, the Plaintiff must show that the Defendant’s

proffered non-discriminatory reason for disparate treatment is pretextual. Black’s Law

Dictionary defines pretext as “[a] false or weak reason or motive advanced to hide the

actual or strong reason or motive.” Pretext, BLACK'S LAW DICTIONARY (11th ed. 2019). A

plaintiff successfully shows pretext either “by persuading the court that a discriminatory

reason more likely motivated the employer or indirectly by showing that the employer's

proffered explanation is unworthy of credence.” Burdine, 450 U.S. at 256. A court

determines whether the plaintiff has established pretext by considering “such weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions in the employer's

proffered legitimate reasons for its action that a reasonable factfinder could find them

unworthy of credence.” Jackson v. State of Ala. State Tenure Comm'n, 405 F.3d 1276, 1289

(11th Cir. 2005). But a reason is not pretext for discrimination “unless it is shown both that

the reason was false, and that discrimination was the real reason.” St. Mary's Honor Ctr. v.

Hicks, 509 U.S. 502, 515 (1993) (emphasis in original). Because the burden of persuasion

always lies with the Plaintiff, she must show that the Defendant’s stated reasons are false

and that they hide the actual discriminatory reason for the promotion. So to determine if

the Defendant’s proffered reasons for the employment decision are pretext, the Court will

consider each of the Plaintiff’s arguments for pretext.

                     I. MacPac experience

       The Plaintiff asserts that the Defendant’s emphasis on Campbell’s MacPac

experience as a factor in its 2018 decision is pretext because using MacPac is a

responsibility of the clerk—not the lead person. (Doc. 23 at 29). The Plaintiff further notes

                                             10
     Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 11 of 27




that even after her promotion in 2019 to lead person, she has received no training in using

MacPac and has had no need to use it. (Id.). She argues that the emphasis on MacPac was

an after-the-fact justification for the Defendant’s choice because it was something that

clearly distinguished the two candidates. (Id. at 30). The Plaintiff explains, “[i]f Harrison

really wanted a candidate who could ‘immediately work at full speed’ and ‘hit the ground

running’ in the new job, a reasonable jury could find that it was illogical to pick a candidate

based on past experience in a task that was not a part of the candidate’s future job duties.”

(Id.).

         The Defendant replies that the Plaintiff’s focus on MacPac experience does not meet

the proffered reasons head on and rebut them because the Defendant does not highlight

Campbell’s MacPac experience as a reason for the employment decision. By making this

argument, the Defendant posits, the Plaintiff effectively switches the reason Defendant

gives for promoting Campbell and then claims that reason is pretextual. The Defendant

reminds the Court that the “critical determining factor” for promoting Campbell was her

past lead person experience. (Doc. 25 at 5). The Plaintiff argues that Campbell’s MacPac

experience was the proffered reason for the promotion; however, this assertion is not

supported by the record. And neither is the Plaintiff’s argument that MacPac is completely

irrelevant or not helpful—MacPac is the computer system that runs the entire factory. (Id.

at 7). This recasting of the employer’s stated reason, the Defendant argues, is insufficient

to show pretext. (Id. at 6).

         A showing of pretext essentially is that “the employer's non-discriminatory reason

should not be believed, or, when considering all the evidence, that it is more likely that the

                                              11
    Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 12 of 27




discriminatory reasons motivated the decision than the employer's proffered reasons.”

Lawver v. Hillcrest Hospice, Inc., 300 F. App'x 768, 772 (11th Cir. 2008) (citing Standard

v. A.B.E.L. Servs., Inc., 161 F.3d 1318, 1332 (11th Cir.1998). However, to show pretext,

the Eleventh Circuit has explained that “[a] plaintiff is not allowed to recast an employer's

proffered non-discriminatory reasons or substitute his business judgment for that of the

employer.” Chapman v. AI Transp., 229 F.3d 1012, 1030 (11th Cir. 2000). Instead, a

plaintiff is required to “meet that reason head on and rebut it.” Id.

       Here, the Plaintiff has not met the Defendant’s proffered reason head on. Nor has

the Plaintiff shown that the actual reason for the employment action was race

discrimination. The Plaintiff argues that the Defendant’s alleged emphasis on Campbell’s

MacPac experience is unworthy of credence because MacPac is not a relevant or necessary

skill for a lead person. However, as the Defendant explains, MacPac was not the exclusive

or most important factor, or for that matter, the reason proffered by the Defendant in

making its employment decision. Both Harrison and McKee testified to the importance of

Campbell’s past lead person experience in making their promotion decision. When asked

about the pros and cons of Campbell’s candidacy for the position, McKee replied “the only

one specific is that she was the only one out of the three that was a lead person . . . .” (Doc.

21-8 at 11). Harrison similarly noted that he and McKee spoke about Campbell’s prior

lead experience, and it was a “pretty big issue” that her experience in Department 21 would

lend itself to fulfillment of responsibilities in Department 6. (Doc. 21-5 at 17). Because

the Plaintiff cannot recast the Defendant’s proffered reason for the employment decision,



                                              12
     Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 13 of 27




the Plaintiff’s argument that MacPac was the exclusive or most important reason for the

Defendant’s decision is not demonstrative of pretext.

       Nevertheless, Harrison did note that MacPac experience was a factor in his decision.

(Doc. 21-5 at 12, 18). But this does not show pretext either. Although using MacPac

customarily lies with the clerk and the lead person does not regularly use the system, (id.

at 17), it is not an obscure program. According to Harrison, it is “our big thing around

here, it controls our inventory, it controls our orders, it controls everything . . . .” (Id. at 12).

The Plaintiff even testified in her deposition that she had used the MacPac system as a lead

person—although not within the last month—to look up orders. (Doc. 21-1 at 16). Even

assuming MacPac was a factor in the promotion decision, Campbell’s lead person and

MacPac experience were not mutually exclusive reasons for her promotion. And as

Harrison explained, in light of his transfer to a different department, MacPac experience

was an additional strength of Campbell’s because she would be able to assist McKee if the

clerk was out. (Doc. 21-5 at 18). The Plaintiff’s arguments about MacPac do not show that

the Defendant’s reasons “should not be believed, or, when considering all the evidence,

that it is more likely that the discriminatory reasons motivated the decision . . . .” Lawver,

300 F. App'x at 772.

                       II.     Circumstances surrounding the promotion decision

       The Plaintiff also argues that there were “a number of irregularities” in the hiring

process that, taken together, could allow a reasonable jury to conclude that a discriminatory

reason motivated the Defendant’s decision. (Doc. 23 at 31). To support her position that

these irregularities show pretext, the Plaintiff points to Eleventh Circuit precedent that

                                                 13
    Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 14 of 27




circumstantial evidence of discrimination can be shown if “established rules were bent or

broken to give a non-minority applicant an edge in the hiring process.” Carter v. Three

Springs Residential Treatment, 132 F.3d 635, 644 (11th Cir. 1998). The Plaintiff argues

that these irregularities undermine the legitimacy of the selection process and demonstrate

that Campbell was the preselected candidate all along. (Doc. 23 at 31). The Defendant

replies that the “hodgepodge of ‘circumstances surrounding the promotion’” are

“conjecture and speculation of conspiracy” that do not create a triable issue of fact as to

whether the Defendant’s stated reasons are pretextual. (Doc. 25 at 9).          The Plaintiff

identifies four alleged irregularities in the hiring process. To determine whether any of

them show discrimination, the Court will evaluate each of them individually.

                            i.      Harrison’s not providing a written explanation of his
                                    decision

       First, the Plaintiff posits that Harrison’s not providing a written explanation for why

Campbell was chosen—in contrast to previous promotions—“leaves open a number of

possible inferences relevant to a finding of pretext.” (Doc. 23 at 32). Namely, this selection

paragraph could have reiterated the MacPac rationale or articulated a completely new

rationale for the promotion decision. (Id.). In response, the Defendant explains that

Harrison was not required by any policy to submit a written justification, and that Sizemore

had testified that although she usually asked for information about employment decisions,

“those reasons were sometimes communicated verbally.” (Doc. 25 at 9).

       The Plaintiff does not show that Harrison’s failure to submit a written explanation

of his decision to promote Campbell demonstrates pretext for race discrimination. As an


                                             14
    Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 15 of 27




initial matter, the Plaintiff points to no Ruskin policy that required Harrison to submit his

recommendation in writing. (Doc. 25 at 10). Although both Harrison and Sizemore

explained that there was an expectation that decision makers would articulate the reasons

for an employment decision in writing, (docs. 21-5 at 12; 21-4 at 1), the fact that no

explanation was provided in this case is not evidence “both that the reason was false, and

that discrimination was the real reason” as is required to prove pretext. Springer v.

Convergys Customer Mgmt. Grp., 509 F.3d 1344, 1349 (11th Cir. 2007) (emphasis in

original). Although the Plaintiff argues that a written explanation could reiterate MacPac

experience as a reason, which the Court has already noted would not be indicative alone of

discrimination, or articulate some new reason, the Court is only required to interpret all

reasonable inferences in favor of the Plaintiff—not inferences based “on speculation and

conjecture.” McAboy v. Westervelt Co., Inc., 2018 WL 6504511, at *8 (N.D. Ala. Dec. 11,

2018). And the argument that a written explanation of the promotion decision would reveal

some alternative explanation not already before the Court falls squarely on the speculation

or conjecture side of the line.

                             ii.   Difference in interviews

       Second, the Plaintiff notes that her two interviews were substantially different. In

contrast to her second—and successful—interview for lead person, the first interview was

relaxed, and McKee and Harrison were making jokes. She argues that her first interview

was so informal because the successful candidate (Campbell) had already been chosen.




                                             15
     Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 16 of 27




(Doc. 23 at 32).2 The Defendant states that the questions were the same for all candidates

and points out that many of her interviewers were different in the second interview, so it

was unsurprising that that the interview had a different atmosphere. (Doc. 25 at 10).

        This too does not demonstrate that the Defendant’s proffered reason for its

employment decision was pretext for intentional race discrimination. An interviewer’s

demonstrated disinterest in a candidate is not necessarily evidence of discrimination. Lacey

v. Alabama Dep't of Conservation & Nat. Res., 2015 WL 2030413, at *4 (M.D. Ala. May

1, 2015) (finding that an interviewer dozing off in an interview does not “persuad[e] the

court that a discriminatory reason more likely motivated the employer or [show] that the

employer's proffered explanation is unworthy of credence.”). Although the Plaintiff’s

interviews might have been different, the Plaintiff here has not provided evidence that her

2018 interview differed from Campbell’s interview or that of any other white candidate.



2
  The Plaintiff speculates that her casual first interview and the fact that the promotion decision leaked
before McKee had an opportunity to tell everyone supports that Campbell was preselected. But the only
evidence submitted that could directly support preselection is a declaration from one of the Plaintiff’s
coworkers, Cindy Jones, that she heard about the selection process. (Doc. 24-2). In her declaration, Jones
stated, “I remember hearing that Kimberly Campbell was getting the lead person job in Department 6 before
the job was officially posted.” (Id.). However, before the Court can consider the declaration, the Court
must determine whether the hearsay statement can be considered at the summary judgment stage. The
Eleventh Circuit has explained, “a district court may consider a hearsay statement in passing on a motion
for summary judgment if the statement could be reduced to admissible evidence at trial or reduced to
admissible form.” Macuba v. Deboer, 193 F.3d 1316, 1323 (11th Cir. 1999) (internal quotations omitted).
The most obvious means of doing this would be to have the hearsay declarant testify in court. Id. However,
the hearsay statement upon which Jones’ declaration is based would not be reducible to admissible form
because it is based on the statements of an unknown declarant. See Pritchard v. S. Co. Servs., 92 F.3d 1130,
1135 (11th Cir.1996) (“There is nothing to indicate that . . . [the] statements (which were based on the
statements of unknown co-workers) will lead to admissible evidence.).” And as the Eleventh Circuit has
further explained, “[t]he possibility that unknown witnesses will emerge to provide testimony on this point
is insufficient to establish that the hearsay statement could be reduced to admissible evidence at trial.”
Jones v. UPS Ground Freight, 683 F.3d 1283, 1294 (11th Cir. 2012). Because there is no evidence of the
identity of the hearsay declarant, the Court gives no evidentiary weight to Jones’ testimony that she heard
Campbell had been pre-selected for the position.

                                                    16
    Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 17 of 27




Nor has the Plaintiff presented evidence to show that the Defendant’s reasons for choosing

Campbell, namely that she had previous lead person experience, were pretext for race

discrimination. (See id.).

                             iii.    Unofficial disclosure of the employment decision to
                                     Campbell

       Third, the Plaintiff argues that the “unofficial disclosure of Campbell’s selection”

before any official announcement “fit[s] neatly into a pattern of company actions that seem

to be taken by Caucasian management to the benefit of Caucasian employees.” (Doc. 23 at

33). Although the Plaintiff recognizes that any unofficial disclosure did not violate “any

company rule or procedure” and all those who performed the interviews deny sharing the

selection prior to an official disclosure, the Plaintiff argues that the unofficial disclosure is

indicative of “Caucasian men decid[ing] who they wanted to promote prior to the

interviews,” which is consistent with previous promotion decisions. (Id. at 33–34). In

response, the Defendant explains that the announcement only shows that Campbell’s

supervisor announced the selection before McKee and nothing more. (Doc. 25 at 12–13).

       The fact that the promotion decision was announced informally before McKee had

the opportunity to tell the candidates in her desired manner does not show that the

Defendant’s proffered reason for its employment decision is not to be believed. When

Crystal Sizemore from Human Resources was asked if promotion decisions were leaked in

the factory before the official announcement, she answered, “[y]es, in a few cases, yes.

Typically you try to keep that under control . . . , but yes, that has happened.” (Doc. 21-4

at 2). Although the Plaintiff asks this Court to infer that the leak of the promotion decision


                                               17
    Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 18 of 27




is probative of the preselection hypothesis, this again would require the Court—without

supporting evidence—to speculate that ulterior discriminatory reasons motivated the

promotion decision. However, this speculation does not demonstrate that the Defendant’s

reasons for not promoting the Plaintiff are pretext for race discrimination.

                            iv.    Lack of previous African American supervisors

       Finally, the Plaintiff states that all her supervisors have been white. She argues that

this fact, taken with the others, would allow for a reasonable jury to find that the

Defendant’s proffered reason for its promotion decision is pretext. In reply, the Defendant

argues that the allegation that the Plaintiff only had white supervisors is insufficiently

supported by evidence to support pretext for discrimination. (Doc. 25 at 15).

       The Eleventh Circuit has explained that statistical evidence without any other

relevant information is not probative of pretext. Wilson v. B/E Aerospace, Inc., 376 F.3d

1079, 1089 (11th Cir. 2004). Namely, the Eleventh Circuit has explained that statistical

evidence is not relevant to discriminatory intent without evidence “as to how many blacks

applied and were rejected and evidence of the success rate of equally qualified white

applicants.” Howard v. BP Oil Co., 32 F.3d 520, 524 (11th Cir. 1994). And statistical

evidence without this analytic foundation is “virtually meaningless.” Evans v. McClain of

Georgia, Inc., 131 F.3d 957, 963 (11th Cir. 1997) (citing Brown v. American Honda Motor

Co., 939 F.2d 946, 952–53 (11th Cir.), cert. denied, 502 U.S. 1058 (1992)).

       Because the Plaintiff does not provide any relevant information as to the numbers

of African Americans that applied, were rejected, and the corresponding white promotion

rate for a management position, the fact that none of the Plaintiff’s supervisors over her

                                             18
    Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 19 of 27




past six years in Department 6 were African American is “virtually meaningless.”

Therefore, this statistical evidence is not probative as to pretext or discriminatory animus.

                                             ***

       Because none of these instances make the Defendant’s proffered reason not worthy

or credence or are indicative of racial animus, they do not show that the Defendant’s reason

for making its promotion decision is pretextual.

                      III.   Qualifications of the Plaintiff compared to Campbell

       The Plaintiff argues that she was more qualified for the Department 6 lead person

role because she had worked in the department for at least five years, observed the former

lead person perform her job, and was better equipped physically to push orders in the

department. She also says that Campbell’s lack of knowledge of the department created

inefficiencies that required the Plaintiff to assist Campbell. (Doc. 23 at 36). In light of the

other identified evidence of pretext, the Plaintiff argues that “the disparity [between

qualifications] need not be so dramatic to support an inference of pretext.” (Id. at 37) (citing

Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 772 (11th Cir. 2005)).

       The Defendant replies that the Plaintiff’s argument that she was more qualified than

Campbell represents the Plaintiff substituting her preferred selection criteria for the criteria

chosen by the employer. (Doc. 25 at 8). And she cannot create an issue of material fact by

second guessing the wisdom of the employment decision. (Id.).

       As mentioned above, an employee “is not allowed to recast an employer's proffered

non-discriminatory reasons or substitute his business judgment for that of the employer.”

Chapman, 229 F.3d at 1030. And an employee can “not establish that an employer's

                                              19
    Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 20 of 27




proffered reason is pretextual merely by questioning the wisdom of the employer's reasons,

at least not where . . . the reason is one that might motivate a reasonable employer.” Combs

v. Plantation Patterns, 106 F.3d 1519, 1543 (11th Cir. 1997). Indeed, “a plaintiff cannot

prove pretext by simply arguing or even by showing that [s]he was better qualified than

the person who received the position [s]he coveted.” Kidd v. Mando Am. Corp., 731 F.3d

1196, 1206 (11th Cir. 2013). Only when an employee “can show that the disparities

between the successful applicant's and [her] own qualifications were of such weight and

significance that no reasonable person, in the exercise of impartial judgment, could have

chosen the candidate selected over the plaintiff” can an employee show pretext. Id.

       Here, the Plaintiff is unable to meet this burden. The Plaintiff argues that she had

more relevant experience by working in Department 6 longer. But, this does not illustrate

such a stark disparity between Campbell—who had five years of lead experience—and

Mason—who had none—that no reasonable person would have chosen Campbell to be the

lead person in Department 6. Although the Plaintiff argues that when combined with other

evidence the disparity in qualification does not have to be so stark, see Vessels v. Atlanta

Indep. Sch. Sys., 408 F.3d 763, 772 (11th Cir. 2005), there still must be some disparity

between the successful and arguably less qualified candidate and the plaintiff. Bass v. Bd.

of Cty. Comm'rs, Orange Cty., Fla., 256 F.3d 1095, 1107 (11th Cir. 2001) (“Hiring a less

qualified person can support an inference of discriminatory motivation.”). But here, even

assuming that the Plaintiff could combine this disparity with other evidence and viewing

the facts in the light most favorable to the Plaintiff, she has not shown Campbell was less

qualified to be the lead person in Department 6. Therefore, the Plaintiff’s argument that

                                            20
    Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 21 of 27




she was more qualified than Campbell to be lead person is more quibbling with the wisdom

of the employment decision than evidence of intentional discrimination.

       2. Convincing Mosaic of Circumstantial Evidence

       In the alternative, if she is unable to prevail under the McDonald Douglas burden

shifting standard, the Plaintiff argues that she can show intentional discrimination through

a convincing mosaic of circumstantial evidence. Namely, she argues that the interview

process was a sham and that Campbell was preselected for the position.

       The Eleventh Circuit has explained that a plaintiff may still survive summary

judgment by presenting enough circumstantial evidence of discriminatory intent to create

a triable issue of fact for a jury. Lockheed-Martin, 644 F.3d at 1328. A plaintiff can show

a convincing mosaic by pointing to “(1) suspicious timing, ambiguous statements . . . and

other bits and pieces from which an inference of discriminatory intent might be drawn, (2)

systematically better treatment of similarly situated employees, and (3) that the employer's

justification is pretextual.” Lewis II, 934 F.3d at 1185.

       Because the Court has already determined that the Plaintiff fails to show that

Defendant’s legitimate non-discriminatory reason is pretext for discrimination, the Court

will consider whether the Plaintiff can assemble a convincing mosaic based on “suspicious

timing, ambiguous statements . . . and other bits and pieces from the inference of

discriminatory intent might be drawn” and “systematically better treatment of similarly

situated employees.”




                                             21
    Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 22 of 27




             a. Suspicious Timing and Other Bits and Pieces of Discriminatory
                Intent

      The Plaintiff argues that irregularities in the hiring process combined with the delays

are bits and pieces “from which an inference of discriminatory intent might be drawn.” The

Plaintiff argues that the following circumstantial evidence supports a finding of

discriminatory intent: (1) her interview felt like a sham—even though she had experience

in Department 6; (2) the interview process was “oddly delayed,” which she argues could

mean that they were waiting for the right candidate or they had already made up their

minds; (3) she watched Campbell train her replacement before her job was even posted;

(4) the leaking of news of Campbell’s promotion; (5) consideration of MacPac; and (6)

Campbell’s alleged lack of knowledge about Department 6 and resulting inefficiency.

(Doc. 23 at 38–40).

      In response to the Plaintiff’s contention that the interview process was oddly

delayed, the Defendant notes that Campbell applied within the standard application

window, so the Defendant was not waiting for the “right” candidate to apply. (Doc. 25 at

13). Although the Plaintiff argues that white employees were systematically favored in

promotions and training opportunities, she fails to present sufficient evidence to support

her position. Instead, the bits and pieces of evidence that she identifies as supporting a

convincing mosaic of circumstantial evidence do nothing to create the inference of a nexus

between the promotion decision and racial animus against Mason. General statements

about employment opportunities going to white employees are insufficient for a reasonable




                                            22
     Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 23 of 27




jury to infer that the Defendant’s true reason for not promoting the Plaintiff was because

she was African American.

                b. Systematically better treatment of similarly situated employees

        Plaintiff asserts that white employees were treated more favorably than African

American employees in terms of advancement opportunities. To support the claim that

white employees were systematically better treated, the Plaintiff states, “Mason and her

co-worker Jones also presented evidence of systematically better treatment in both the

promotion process and the receipt of informal training for higher-level positions for

supervisors, which Plaintiff argues is directly related to promotions.” (Doc. 23 at 40).

        Here, the Plaintiff is only able to muster a generalized allegation that the Defendant

systematically treated white employees better. Both the Plaintiff’s deposition testimony

and Jones’ declaration contain non-specific statements that the Defendant treated African

American employees differently than white employees. (Docs. 24-2; 21-1 at 36).3


3
 The Plaintiff testified that someone told her the reason she didn’t get the job was because she was African
American. (Doc. 21-1 at 36). Her testimony is as follows:

                Q. No one ever told you you weren't getting the job because you were a
                black woman, correct?
                A. Someone had said that was the reason why I didn't get the job.
                Q. I know you said that. Who are you saying told you that?
                A. Another employee.
                Q. Who's that employee?
                A. Natalie Gilbert.
                Q. What did Natalie Gilbert tell you?
                 A. She told me for years she has known that any black person that has
                ever signed up for a job would never get the job because they don't want a
                black person to have that job.
                Q. When did you have this conversation with Natalie Gilbert?
                A. I don't recall the time I had the conversation with her, but it was said.
                Q. Did Natalie Gilbert say she specifically had a conversation with
                someone with Alex Dowling or Crystal Sizemore or Hannah McKee or
                Terry Harrison about this subjects?

                                                    23
     Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 24 of 27




        Relying on the Eleventh Circuit’s precedent in Lockheed-Martin, 644 F.3d at 1328,

courts have rejected nonspecific and generalized complaints that white people received

better treatment compared to African Americans as a means to show a convincing mosaic.

Zachery v. Coosa Cty. Bd. of Educ., 2021 WL 359731, at *8 (M.D. Ala. Feb. 2, 2021)

(explaining claims that a school board disproportionately employs more white teachers

than African American teachers and one example where a African American teacher was



                A. No. She didn't specifically say she had a conversation with any one
                them.
                Q. Did she say anybody in management had specifically told her that?
                A. Pretty much she did.
                Q. Who did she say in management had told her that?
                A. I don't recall the name, but she did say.
                Q. Could you pick this person out of a lineup or you don't know who they
                are?
                A. I don't know names, so I wouldn't be able to put a face with a person. I
                don't know who they are.
                Q. What job was this person in that allegedly said this?
                A. I don't know.
                Q. Was he a member of management?
                A. I would have to assume so.
                Q. What job -- you don't know what job they're in?
                A. I don't.
                Q. Were they working on the production floor?
                A. I don't know.
                Q. What department were they in?
                A. I don't know.

(Doc. 21-1 at 36).

         Similar to the reason the Court considers Jones’ statement to be hearsay as explained in footnote 2,
the Court finds that the Plaintiff’s testimony is impermissible hearsay because it is not reducible to a non-
hearsay form. This is double hearsay because the out of court statement was not what Gilbert told the
Plaintiff but what someone else told Gilbert who told the Plaintiff. The Plaintiff’s complete lack of
knowledge of who might have told Gilbert—after repeated questions to elicit some indication of the
person’s identity—would require the Court to speculate that some unknown person could substantiate the
testimony. The Eleventh Circuit has prohibited this very exercise. See Jones 683 F.3d at 1294. Further,
the Plaintiff testified that the alleged unknown person who told Gilbert that the Plaintiff was not hired
because she was African American was not of one of the decisions makers involved in the promotion, so it
adds little to her argument that the Plaintiff was not promoted because of her race. Therefore, the Court
does not credit the Plaintiff’s testimony about being told her race had some bearing on the employment
decision.

                                                     24
    Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 25 of 27




treated harsher than a white teacher were “flimsy evidence of discrimination”) (citing

Moultrie v. Georgia Dep't of Corr., 703 F. App'x 900, 907 (11th Cir. 2017)). Therefore,

the Plaintiff fails to present sufficient evidence to show that there was systematically

different treatment of white and African American employees for it to be a tile in a

convincing mosaic of circumstantial evidence of racial animus.

                                              * * *

       Because the Plaintiff is unable to show that “suspicious timing . . . and other bits

and pieces from which an inference of discriminatory intent might be drawn, systematically

better treatment of similarly situated employees, or that the employer's justification is

pretextual,” the Plaintiff is unable to assemble a convincing mosaic of circumstantial

evidence from which a reasonable jury could infer discriminatory intent on behalf of the

Defendant. Therefore, her failure to promote claim is due to be dismissed.

B. Failure to Train Claim

       The Plaintiff also claims that Ruskin racially discriminated against her in terms of

training opportunities.   The Plaintiff clarifies that by training she means informal

on-the-job training by higher-level employees. (Doc. 23 at 41–42). Specifically, she argues

that McKee and Campbell had received informal training in how to perform lead person

duties before being promoted. (Id. at 42). Namely, the Plaintiff argues that she was not

afforded the opportunity for one-on-one training from higher-level employees, and

therefore, this impacted her opportunity for advancement. (Id. at 43).

       In order to establish a prima facie case for discriminatory failure to train, the

Plaintiff must show that she was a qualified member of a protected class and was subjected

                                            25
    Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 26 of 27




to an adverse employment action in contrast with similarly situated employees outside the

protected class. The Defendant challenges that the informal training constitutes or led to

an adverse employment action.

       An employee can establish an “adverse employment action” by proving that a

decision of the employer “impact[ed] the terms, conditions, or privileges of [her] job in a

real and demonstrable way.” Jefferson v. Sewon Am., Inc., 891 F.3d 911, 920–21 (11th Cir.

2018) (citing Davis v. Town of Lake Park, Fla., 245 F.3d 1232, 1239 (11th Cir. 2001)).

Further, the plaintiff must establish the denial of training caused her to “suffer[ ] an adverse

employment action.” Gaines v. Johnson, 44 F.Supp.3d 1169, 1180 (2014) (citing Mack v.

ST Mobile Aerospace Eng'g, Inc., 195 Fed. Appx. 829, 845 (11th Cir. 2006)). For example,

district courts have found that a plaintiff must do more than “identify[ ] the fact that she

was denied such training,” she must state “how, or even if, that denial affected her salary,

title, position, or job duties. The denial of training, without more, does not constitute an

adverse employment action.” Fitzhugh v. Topetzes, 2006 WL 2557921, at *7 (N.D. Ga.

Sept. 1, 2006).

       Here, the Plaintiff’s failure to train claim fails because she does not provide any

evidence that she was denied one of these informal training opportunities or that the

examples she points to where white employees allegedly received these opportunities

resulted in harm to her. Although the Plaintiff points to several instances where white

coworkers were asked to perform some lead person responsibilities, she does not

demonstrate that these alleged training opportunities resulted in those employees receiving

promotion opportunities that the Plaintiff was not provided. Although the Plaintiff argues

                                              26
    Case 1:19-cv-00703-ECM-SMD Document 37 Filed 07/29/21 Page 27 of 27




that she was not promoted to the lead person position because she lacked these informal

training opportunities, this too is not indicative of an adverse employment action because

Campbell was hired because of her lead person experience and not that she had been

informally trained to do the role without other experience. Further, the Plaintiff was

ultimately hired to be a lead person without any of the informal training that she argues

prevented her from being promoted in the first instance. Because the Plaintiff has failed to

show denial of training opportunities or how these alleged informal training or lead person

tasks had “a tangible adverse effect on the plaintiff’s employment” or “impact[ed] the

terms, conditions, or privileges of [her] job in a real and demonstrable way,” Jefferson, 891

F.3d at 921, she cannot show that she was subject to adverse employment decision and,

therefore, is unable to make out a prima facie case for disparate treatment in her training.

Therefore, her failure to train claim is due to be dismissed.

                                    VI.    CONCLUSION

       For the reasons discussed, it is hereby ORDERED as follows:

       1. The Defendant’s Motion for Summary Judgment, (doc. 19), is GRANTED.

       2. Final judgment will be entered in favor of the Defendant and against the Plaintiff.

       DONE this 29th day of July, 2021.

                                          /s/ Emily C. Marks
                                    EMILY C. MARKS
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                             27
